Citation Nr: 0522992	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  02-12 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 50 percent disabling. 



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO).  In the action appealed, the RO 
granted service connection for PTSD, at a rating of 30 
percent effective from January 19, 1999, the date of the 
receipt of the claim for service connection for PTSD, by 
rating decision dated in December 1999.

The veteran submitted a statement received on June 22, 2000, 
thanking the RO for the grant of service connection for PTSD, 
but indicating that he felt his condition had worsened to the 
point that a higher rating was warranted for this disability.  
An August 2000 rating decision, as to which the veteran was 
notified by letter dated in October 2000, denied the 
veteran's claim for a rating in excess of 30 percent for 
PTSD.  In May 2001, the veteran filed a notice of 
disagreement with the August 2000 rating decision.  The RO 
thereafter, by rating decision dated in June 2002, increased 
the rating for PTSD to 50 percent effective from June 22, 
2000, the date the RO viewed as the date of receipt of the 
veteran's claim for an increased rating.  A statement of the 
case (SOC) was completed at the same time as the June 2002 
rating decision, and the veteran responded to this SOC in a 
VA Form 9 received in July 2002, asserting therein that he 
was entitled to a 70 percent or 100 percent rating for PTSD.   

From the actions of the RO as set forth above and the 
communications of the veteran, it appears that the principles 
enumerated in Fenderson v. West, 12 Vet. App. 119 (1999) with 
respect to "staged ratings" are not for application or 
desired to be applied by the veteran.  In this regard, the 
Board notes that any disagreement the veteran may have with 
any effective date assigned by the RO for a particular rating 
for disability due to PTSD would most appropriately be 
addressed initially by the RO rather than the Board to ensure 
due process to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  


FINDINGS OF FACT

1.  With consideration of the doctrine of reasonable doubt, 
the most recent psychiatric examination findings of record, 
revealing some neglect of personal appearance or hygiene and 
a deterioration in the veteran's overall ability to function 
due to psychiatric symptomatology, to include in the ability 
to engage socially with others, places the evidence in 
approximate equipoise as to whether a higher rating than 
currently assigned is warranted.

2.  The veteran's PTSD does not result in total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
one's close relatives, own occupation, or own name. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for a 70 percent rating, but no higher, for PTSD are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.130, Diagnostic Code (DC) 9411 (2004).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). 
Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In January 2004 and February 2005 letters, the RO informed 
the veteran of the provisions of the VCAA as applicable to 
his claim.  The February 2005 letter contained the request, 
"If you have any evidence in your possession that pertains 
to your claim, please send it to us."  Also, the RO issued a 
detailed June 2002 SOC and November 2004 and June 2005 
supplemental statements of the case (SSOCs), in which he and 
his representative were advised of all the pertinent laws and 
regulations.  The Board therefore believes that appropriate 
notice has been given in this case.

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim, 
and that the June 2002 SOC and November 2004 and June 2005 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to an increased rating for 
PTSD.  The veteran responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omission.  Further, the claims file 
reflects that the June 2002 SOC contained pertinent language 
from the new duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  All the above notice documents must be read 
in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the veteran 
indicated in a communication received at the RO in June 2005 
that he had no additional evidence to submit.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The procedural posture of this case was described in the 
Introduction, above.  With regard to the medical evidence of 
record, the claims file contains voluminous evidence of the 
veteran's receiving outpatient therapy for symptoms of PTSD in 
a VA psychiatric clinic.  He also is in receipt of disability 
benefits from the Social Security Administration due to 
symptoms of PTSD.  

At an April 1999 psychiatric examination, the veteran did not 
exhibit any inappropriate behavior, but he became "quite 
anxious" when talking about his experiences in Vietnam, and 
was observed to be sweating and breathing heavily.  The 
examiner indicated that the veteran had PTSD that was 
manifested by difficulty with interpersonal relationships, 
isolation from society, panic attacks, depression, decreased 
energy and motivation, restless sleep with nightmares, and 
flashbacks.  The Global Assessment of Functioning score was 
55, which represents a level between "serious" and 
"moderate" impairment of social or occupational functioning.   

The same psychiatrist who had examined the veteran in April 
1999 examined him again in February 2005.  This physician 
indicated that the pertinent clinical history contained in the 
claims file was reviewed.  At the time of the examination, the 
veteran stated this his condition was worsening, and indicated 
that he was always depressed.  He stated that he stays by 
himself and does not like to go out, and that his friends have 
stopped visiting him.  It was indicated that the veteran was 
not working and stays home most of the time.  The veteran 
reported that he has angry "all the time," and that he 
continues to have nightmares of his Vietnam experiences.  He 
also described flashbacks involving the appearance of 
Vietnamese soldiers that he shot.  He also described problems 
with concentration and memory, panic attacks, and problems 
sleeping.  The veteran also said he has survivor guilt and is 
easily startled.  Medication was said to include 20 milligrams 
of Paxil daily.  

Upon mental status examination in February 2005, the veteran 
was observed to be overweight and shabbily dressed.  He did 
not show any emotion, and his mood was depressed.  His affect 
was flattened and his speech was coherent, relevant and of 
normal volume.  The veteran denied any psychotic symptoms, but 
he claimed that he was withdrawn and does not have any 
interest in life.  Concentration was adequate.  His memory for 
recent and past events was grossly intact and his insight was 
good.  With regard to his judgment, the veteran was said to be 
capable of adequately caring for himself.  The diagnosis was 
chronic PTSD "recurrent of severe degree," and the assigned 
GAF score was 50.  The examiner also commented that the 
veteran's PTSD "seems to have gotten worse, because his 
social life has deteriorated and [he] continues to have 
nightmares, flashbacks, panic attacks, depression, and lack of 
energy and motivation.  His marriage is also significantly 
affected by his posttraumatic stress symptoms." 

III.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of PTSD as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long- 
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships warrants a 50 percent disability rating.  
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2004).

Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms of PTSD as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships warrants a 70 percent 
disability rating.  Id.

Total occupational and social impairment from PTSD due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of one's close relatives, own occupation, or own name 
warrants a 100 percent disability rating.  Id.   

Applying the pertinent legal criteria to the facts summarized 
above, the Board finds that the veteran's condition does not 
fully comport with the criteria for a 70 percent disability 
evaluation.  However, we believe the weight of the positive 
and negative evidence with respect to whether he is entitled 
to a 70 percent rating for PTSD is in approximate balance.  
As a result, and without finding error in the RO's action, 
the Board will exercise its discretion to find that the 
evidence is in relative equipoise and conclude that a 70 
percent rating for PTSD may be granted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

In making the above determination, the Board recognizes that, 
from the clinical evidence as set forth in the previous 
section, a majority of the findings required for a 70 percent 
rating codified at 38 C.F.R. § 4.130, DC 9411, do not appear 
to have been met.  However, the regulations specify that when 
applying the Rating Schedule "it is not expected, especially 
with the more fully described grades of disabilities [as is 
the case for disability evaluated under 4.130], that all 
cases will show all the findings specified."  (Emphasis 
added.)  38 C.F.R. § 4.21.  Moreover, when there is a 
question as to which evaluation shall be assigned to a 
disability, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
the higher rating.  38 C.F.R. § 4.7.  

In this case, the veteran's neglect of personal appearance or 
hygiene shown at the most recent examination, and his 
inability to establish or maintain effective relationships 
described at that examination, are findings contemplated by a 
70 percent rating codified at 38 C.F.R. § 4.130.  Further 
supporting an increased rating is the fact that despite 
extensive therapy and medication for the veteran's PTSD, the 
veteran's condition was said by the examiner, who also 
conducted the April 1999 VA examination, at the most recent 
examination in February 2005 to have worsened, and the fact 
that he described the veteran's PTSD as being "severe" in 
rendering his diagnosis.  In this regard, the GAF score 
following this examination represented a deterioration in the 
veteran's functioning when compared to the April 1999 VA 
examination.  

As for entitlement to a rating in excess of 70 percent, the 
clinical picture as described in the previous section simply 
does not reflect that the veteran's PTSD results in total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
one's close relatives, own occupation, or own name.  
(Emphasis added.)  Therefore, the criteria for a 100 percent 
rating for PTSD under 38 C.F.R. § 4.130 are not met.   

Also considered by the Board have been the provisions of 
38 C.F.R. § 3.321(b)(1), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
If the question of an extraschedular rating is raised by the 
record or by the veteran before the Board, the correct course 
of action is for the Board to raise the issue and remand the 
matter, if warranted, for a decision in the first instance by 
the RO, which has the delegated authority to assign such a 
rating in the first instance, pursuant to 38 C.F.R. § 3.321 
(2003).  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

In this regard, the Board notes that neither frequent 
hospitalization due to the veteran's service-connected PTSD 
is alleged or demonstrated, nor is there any other evidence 
that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  The Board therefore finds that 
further consideration or referral of this matter under the 
provisions of 38 C.F.R. § 3.321 for potential entitlement to 
compensation, above and beyond that provided by a 70 percent 
rating for PTSD, is not necessary or appropriate.


ORDER

Entitlement to a disability rating of 70 percent for PTSD is 
granted, subject to the regulations governing the payment of 
monetary awards.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


